211 F.3d 1029 (7th Cir. 2000)
Tempel Steel Corporation,    Plaintiff-Appellee,v.Landstar Inway, Inc.,    Defendant-Appellant.
No. 99-3903
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 10, 2000
Decided May 2, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 6839--Suzanne B. Conlon, Judge.
Before Easterbrook, Kanne, and Rovner, Circuit Judges.
Easterbrook, Circuit Judge.


1
En route from  Minster, Ohio, to Monterrey, Mexico, a large  machine press was severely damaged. A motor  carrier had not secured the press properly and  drove too fast; this combination led to the loss,  which cost almost $300,000 to fix. Tempel Steel,  the owner, wants Landstar Inway, its carrier, to  reimburse it for repair costs, and the district  court granted summary judgment in Tempel's favor  under the Carmack Amendment to the Interstate  Commerce Act, 49 U.S.C. sec.14706. See 1999 U.S.  Dist. Lexis 11018 (N.D. Ill. 1999). But Landstar  insists that it is not liable: a tariff disclaims  all liability for casualties in Mexico, where the  accident occurred, and anyway, Landstar insists,  the loss was the fault of Teresa de Jesus Ortiz  Obregon, a drayage company that Parker & Co., a  customs broker, hired to move the cargo through  U.S. and Mexican customs facilities before  delivery to the Mexican interchange carrier.


2
A motor carrier must compensate    the person entitled to recover under the  receipt or bill of lading. The liability  imposed under this paragraph is for the  actual loss or injury to the property  caused by (A) the receiving carrier, (B)  the delivering carrier, or (C) another carrier over whose line or route the  property is transported in the United  States or from a place in the United  States to a place in an adjacent foreign  country when transported under a through  bill of lading[.]


3
49 U.S.C. sec.14706(a)(1). Mexico is an adjacent  foreign country; Landstar issued a through bill  of lading; and Tempel is "the person entitled to  recover under the . . . bill of lading." That the  drayage company is "another carrier over whose  line or route the property is transported" does  not relieve Landstar of its liability. Having  issued a through bill of lading (and touted its  "seamless" service), Landstar is responsible for  the entire movement. A shipper may look to its  chosen carrier, which then bears the  responsibility for seeking compensation from  another carrier actually responsible for the  loss. (Landstar's arrangement with its Mexican  counterpart provides expressly for this; the  originating carrier handles all loss, damage, and  delay claims.) A straightforward application of  the Carmack Amendment supports the district  court's decision. If Landstar feared that Parker  would use a feckless drayage company, it could  have issued two bills of lading: one from Minster  to U.S. customs, and the other from Mexican  customs to Monterrey. But it did not do this and  is liable for damage caused by intermediate  carriers, no matter who selected them, under  sec.14706(a)(1)(C).


4
Nonetheless, Landstar insists, the court should  have applied its tariff in lieu of the Carmack  Amendment. The bill of lading recites that the  press was received "subject to the  classifications and tariffs in effect on the date  of the issue of this Bill of Lading." In December  1997, when it picked up the machine, Landstar  maintained (apparently in its own files) a  document containing this provision:


5
Carrier's transportation service to Mexico  shall end at the border point when carrier  delivers the shipment to a designated  interline carrier. . . . At no time shall  Carrier be held liable for any loss or  damage to a shipment within the country of  Mexico.


6
We doubt that this was a "tariff in effect" in  1997. Until 1995 tariffs had legal effect; the  filed-rate doctrine made it impossible for  shippers and carriers to contract around them.  American Telephone & Telegraph Co. v. Central  Office Telephone, Inc., 524 U.S. 214 (1998);  Square D Co. v. Niagara Frontier Tariff Bureau,  Inc., 476 U.S. 409 (1986). The ICC Termination  Act, 109 Stat. 803 (1995), abolished the tariff  filing requirement and the filed-rate doctrine,  and it canceled the legal effectiveness of most  extant tariffs. 49 U.S.C. sec.13710(a)(4). See  Munitions Carriers Conference, Inc. v. United  States, 147 F.3d 1027, 1029-30 (D.C. Cir. 1998).  Today carriers adopt standard contractual terms,  which some call "tariffs" out of habit, but which  have no effect apart from their status as  contracts. Landstar's bill of lading probably  should have been revised to say that it  incorporates "standard terms" rather than  "tariffs in effect"; had it done this, Landstar  could have avoided Tempel's argument that no  tariff is "in effect" today and that Landstar's  therefore should be ignored. But it is clear what  the bill of lading was getting at, so we read its  language as incorporating off-the-rack terms.


7
Landstar should have written a better set of  terms, because its document does not achieve the  desired goal. Aping language from the Cretaceous  period, this document recites that it governs  "only in connection with tariffs making reference  to the ICC number hereof." This is a mismatch for  modern motor transit. No other tariff makes  "reference to the ICC number hereof" (indeed, the  ICC no longer exists), and if we read the contract  between Tempel and Landstar as the functional  equivalent to a rate tariff, again there is no  reference to Landstar's rules tariff, by number  or any other identifier. Tempel would not have  had any reason to track down Landstar's standard  terms, and it has long been established--quite  apart from the language of Landstar's "tariff"--  that actual notice is necessary for a limitation  of liability to be enforced. Hughes v. United Van  Lines, Inc., 829 F.2d 1407, 1419-20 (7th Cir.  1987). Landstar believes that Hughes should be  limited to situations in which the shippers are  amateurs (in Hughes, the shipper contracted for  the movement of household goods), while  businesses such as Tempel should be satisfied  with constructive notice. Subsection (f) of the  Carmack Amendment establishes one special rule  for shippers of household goods, but neither this  subsection nor any other language in the statute  (or any regulation we could find) requires  businesses to scrounge for limitations that have  not been flagged by the carrier. Before the 1995  amendments, provisions in tariffs usually  governed whether shippers had actual,  constructive, or no notice; that's what the  filed-rate doctrine meant. Landstar cites several  cases from the filed-rate-doctrine era. But with  that doctrine defunct for motor transport, it is  hard to envisage how a shipper can be said to  agree to a limitation of liability of which it  lacked actual knowledge.


8
Let us suppose, however, that this is wrong,  and that shippers sometimes must snoop around to  see what a carrier's files may contain. Had it  investigated, Tempel might have found the  disclaimer of liability. That disclaimer would  not have availed Landstar; motor carriers can't  just cancel the Carmack Amendment by their say-  so. Doubtless everyone would like to override  federal statutes on occasion, but matters are not  that simple. Subsection (c)(1)(A) of the Carmack  Amendment provides a means for carriers to limit  their liability, but it is not a means that  Landstar attempted to use. A motor carrier may  "establish rates for the transportation of  property (other than household goods described in  section 13102(10)(A)) under which the liability  of the carrier for such property is limited to a  value established by written or electronic  declaration of the shipper or by written  agreement between the carrier and shipper if that  value would be reasonable under the circumstances  surrounding the transportation." Carriers using  this approach may set out schedules of values and  prices, with higher charges for the  transportation of more valuable cargo. Our  opinion in Hughes discusses at length the process  of establishing valuation and value-specific  rates. 829 F.2d at 1416-23. What carriers may not  do is simply declare that they have no liability-  -for a value of $0 rarely will be "reasonable  under the circumstances surrounding the  transportation."


9
Landstar says that Tempel was an experienced  shipper that could have consulted the tariffs;  yet Landstar, as an experienced carrier, should  have realized that its "tariff" was ineffectual  for transit under a through bill of lading.  Landstar had every right to issue a bill of  lading that stopped at the U.S. border. Instead  it entered into a competitive process, under  which Tempel had invited carriers to bid for  through transport of goods from Ohio to Mexico.  Having agreed to through transport in order to  obtain the business, and having failed to offer  Tempel a price schedule that linked rates to  liability for loss, Landstar must accept the  legal consequences under sec.14706.

Affirmed